Exhibit 10.4

CONSULTING AGREEMENT
 
CONSULTING AGREEMENT, effective as of February 22, 2011 (this “Agreement”),
between Alex Lemberg, an individual residing at
_______________________________________ (the “Consultant”), and Game Face
Gaming, Inc., a Florida corporation (the “Company”).
 
W I T N E S S E T H:
 
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to engage the Consultant as a consultant for the purposes of
providing technical consulting services to the Company, and the Consultant
desires to accept such engagement.
 
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto agree as follows:
 
ARTICLE I
POSITION; DUTIES; TERM


1.1           Engagement.  The Company hereby retains the Consultant as a
consultant, which engagement the Consultant hereby accepts, all in the capacity
and on the terms and conditions hereinafter set forth. The Consultant is an
independent contractor and not an employee of the Company.


1.2           Duties.  The Consultant agrees to provide technical consulting
services as the Company may reasonably request from time to time. The Consultant
agrees to use his best efforts to supply such services in a professional and
diligent manner, and to devote as much time and effort as is necessary to
perform such services. The services to be rendered to the Company by the
Consultant hereunder shall include, without limitation, the
following:  technological and technical services to the Company including but
not limited to, software data and code creation and edits, template creation and
edits, software language modification, creation, implementation and changes to
software architecture and backbone relating to search engine and all services in
connection with the technological and marketing operations of the Company.


1.3           Term.  The term of engagement shall commence as of the date first
written above and shall continue on a month to month basis.


ARTICLE II
 COMPENSATION
 
2.1           Base Compensation.  The compensation (the “Compensation”) to be
paid by the Company to the Consultant shall be equal to Six Thousand ($6,000)
per each month that the Consultant provides services to the Company, to be paid
bi-monthly on the 1st and 15th business day of each month. Upon the earlier to
occur of (i) the consummation by the Company of equity financings (including
financings with an equity component) resulting in gross proceeds to the Company
of no less than $1,000,000 or (ii) the first full month in which the Company has
in the aggregate 15,000 paying subscribers, the Compensation shall be increased
to $10,000 per month.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2           Business Expenses.  The Company shall reimburse the Consultant for
reasonable and necessary business expenses incurred by the Consultant in
connection with the performance of his duties under this Agreement, so long as
such as expenses are pre-approved in writing by the Company and the Consultant
presents to the Company appropriate documentation for such expenses.


ARTICLE III
TERMINATION
 
3.1           Termination with Cause. The Consultant's engagement hereunder may
be terminated by the Company for Cause (hereafter defined) at any time
immediately upon written notice from the Company to the Consultant.  For
purposes hereof, “Cause” shall mean any one of the following: (i) willful and
continuing disregard of his responsibilities or material breach by the
Consultant of this Agreement, which continues and remains uncured for ten (10)
days after delivery to the Consultant of written notice thereof specifying in
reasonable detail the specific nature of such breach or disregard of his
responsibilities or (ii) fraud, embezzlement, conviction of a felony or serious
crime.


3.3           Compensation Upon Termination.  If the Consultant’s engagement is
terminated by the Company or Consultant or otherwise ceases providing services
to the Company, the Company shall pay to the Consultant the Compensation accrued
through the date of termination.


ARTICLE IV
REPRESENTATION; NON-COMPETITION; CONFIDENTIALITY


4.1           Consultant Representation.  The Consultant represents that the
Consultant’s execution of this Agreement and the performance of his duties
required hereunder will neither be a breach of any employment, consulting, or
other agreement nor a breach of any non-competition or similar agreement.


4.2           Non-Competition.  (a)  The Consultant agrees that during the term
of his consultancy with the Company and for the period of one and a half years
(1.5) years thereafter, he will not engage, directly or indirectly, either as
principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or consultant, or participate in the ownership, management, operation or
control of any business which directly or indirectly competes with the “Business
of the Company”  (with such term being defined below) as now being conducted and
as proposed to be conducted.  The Consultant acknowledges and agrees that the
current market for the Company's business extends throughout the world and that
it is therefore reasonable to prohibit the Consultant from competing with the
Company anywhere in such territory. This Section shall not apply to the
Consultant’s ownership of less than five percent (5%) of the capital stock of a
company having a class of capital stock which is traded on any national stock
exchange.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           During the term of his consultancy and for the period of three (3)
years thereafter, the Consultant agrees that he will not, directly or
indirectly, (i) solicit, divert or recruit or encourage any of the employees,
agents or consultants of the Company, or any person who was such during the
period Consultant was performing services to the Company, to leave the employ of
the Company or terminate or alter their contractual relationship in a way that
is adverse to the Company's interests, (ii) solicit or divert business from the
Company, or assist any person or entity in doing so or attempting to do so or
(iii) cause or seek to cause any person or entity to refrain from dealing or
doing business with the Company or assist any person or entity in doing so or
attempting to do so.


(c)           The Business of the Company shall mean a non-wagering, non-games
of chance (such as chess, poker, and backgammon), multi-platform, multiplayer
and social, game software platform.


4.3           Confidential Information.


(a)  The Consultant agrees that he shall hold in strict confidence and shall not
at any time during or after his engagement with the Company, directly or
indirectly, (i) reveal, report, publicize, disclose, or transfer any
Confidential Information (as described below) or any part thereof to any person
or entity, (ii) use any of the Confidential Information or any part thereof for
any purpose other than in the course of his duties on behalf of the Company, or
(iii) assist any person or entity other than the Company to secure any benefit
from the Confidential Information or any part thereof.  All Confidential
Information (regardless of the medium retained) and all abstracts, summaries or
writings based upon or reflecting any Confidential Information in the
Consultant's possession shall be delivered by the Consultant to the Company upon
request therefor by the Company or automatically upon the termination of this
Agreement.
 
(b)          For purposes of this Agreement, "Confidential Information" shall
mean any information relating to the business, operations, affairs, assets or
condition (financial or otherwise) of the Company which is not generally known
by non-company personnel, or is proprietary or in any way constitutes a trade
secret (regardless of the medium in which information is maintained) which the
Consultant develops or which the Consultant obtains knowledge of or access to
through or as a result of the Consultant’s relationship with the Company.
Confidential Information specifically includes, without limitation, business and
marketing plans, financings, cost and pricing information, supplier information,
all source code, system and user documentation, and other technical
documentation pertaining to the hardware and software programs of the Company,
including any proposed design and specifications for future products and
products in development, and all other technical and business information
considered confidential by the Company.  Confidential Information shall not
include any information that is generally publicly available or otherwise in the
public domain other than as a result of a breach by the Consultant of his
obligations hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)          At the end of the consultancy by the Consultant to the Company or
upon the request of the Company at anytime, the Consultant (i) shall promptly
deliver to the Company all documents or other materials constituting
Confidential Information, together with all copies and summaries thereof in the
possession or under the control of the Consultant and (ii) shall destroy
materials generated by the Consultant that include or refer to any part of the
Confidential Information, without retaining a copy of any such material.
 
4.4           Work Product
 
 
(a)           If at any time during the term, Consultant shall (either alone or
with others) make, conceive, create, author, discover, invent or reduce to
practice any Development (as defined below) that: (a) relates to the business of
the Company or any of the products or services being developed, manufactured or
sold by the Company; or (b) results from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by the
Company, then all such Developments and the benefits thereof are and shall
immediately become the sole and  exclusive property of the Company and its
assigns, as works made for hire or otherwise.  Consultant shall promptly
disclose to the Company (or any persons designated by it) each such
Development.  Consultant hereby assigns all rights (including, but not limited
to, rights to inventions, patentable subject matter, patents, copyrights, trade
secrets, trademarks and other intellectual property rights) Consultant may have
or may acquire in the Developments and all benefits and/or rights resulting
therefrom to the Company and its assigns without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to the Company. Consultant will keep and maintain adequate and current written
records of all Developments made by him (in the form of notes, sketches,
drawings and other records as may be specified by the Company), which records
shall be available to and remain the sole property of the Company at all times.
“Development” shall mean any invention, modification, discovery, design,
development, process, software program, work of authorship, documentation,
formula, data, technique, know-how, show-how, trade secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under patent, copyright, trademark or similar statutes or subject to
analogous protection).
 
(b)           Consultant understands that his duties may include the preparation
of works, including written or graphic materials, and that each such work has
been or will be prepared as an employee within the scope of his consultancy, and
constitutes a “work made for hire” as defined and used in the Copyright Act of
1976, 17 U.S.C. § 101 et seq.  Consultant understands that copyright protection
subsists in each “work made for hire” and that the Company is considered the
author of each “work made for hire” and exclusively owns all of the rights
comprised in each copyright, including but not limited to renewals and
amendments.  Consultant understands that as owner of each copyright, the Company
has the exclusive rights to do and to authorize the actions enumerated in 17
U.S.C. § 106, including but not limited to the right to reproduce, distribute
and publicly display the copyrighted work.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Any assignment of copyright hereunder includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively, “Moral Rights”).  To
the extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Consultant hereby waives such Moral Rights and consents to any
action of the Company that would violate such Moral Rights in the absence of
such consent. Consultant will confirm any such waivers and consents from time to
time as requested by the Company.
 
(d)           Consultant shall not incorporate into any Development any
discovery, process, design, software code, technology, device, or improvement in
any of the foregoing or other ideas, whether or not patentable and whether or
not reduced to practice, made or conceived by him (whether solely or jointly
with others) which does not result from any work performed by him for the
Company or which Consultant made prior to employment by the Company (“Other
Inventions”).  Consultant will notify the Company in writing before Consultant
makes any disclosure or performs work on behalf of the Company that appears to
threaten or conflict with any Other Inventions.
 
(e)           Consultant shall, during the term and at any time thereafter, at
the request and cost of the Company, promptly sign, execute, make and do all
such deeds, documents, acts and things as the Company and its duly authorized
officers may reasonably require:
 
(a)  
to apply for, obtain, register and vest in the name of the Company alone (unless
the Company otherwise directs) patents, copyrights, trademarks or other
analogous protection in any country throughout the world relating to a
Development and when so obtained or vested to renew and restore the same;

 
(b)  
to defend any judicial, opposition or other proceedings in respect of such
application and any judicial, opposition or other proceeding, petition or
application for revocation of any such patent, copyright, trademark or other
analogous protection; and

 
(c)  
to evidence, perfect, maintain, defend and enforce all of Company’s rights in
patents, copyrights, trademarks, trade secrets, or other intellectual property
rights relating to the Developments in any and all countries.

 
(e) If the Company is unable, after reasonable effort, to secure his signature
on any application for patent, copyright, trademark or other analogous
registration or other documents regarding any legal protection relating to a
Development, whether because of his or her physical or mental incapacity or for
any other reason whatsoever, Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as his agent
and attorney-in-fact, to act for and in his behalf and stead to execute and file
any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of patent,
copyright or trademark registrations or any other legal protection thereon with
the same legal force and effect as if executed by him.  The Company acknowledges
that the scope of the agency and power of attorney created by this Section is
limited to the furtherance of the prosecution and issuance of patent, copyright
or trademark registrations or other legal protection thereon.
 
 
5

--------------------------------------------------------------------------------

 


4.5           Remedies.  The Consultant agrees and acknowledges that the
foregoing restrictions and the duration and the territorial scope thereof as set
forth in this Agreement are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.  In the event that
the Consultant shall breach or threaten to breach any of the provisions hereof,
in addition to and without limiting or waiving any other remedies available to
the Company, at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provision of this Agreement.


ARTICLE V
MISCELLANEOUS


5.1           Entire Agreement.  This Agreement constitutes the entire
understanding between the Company and the Consultant with respect to the subject
matter hereof and supersedes any and all previous agreements or understandings
between the Consultant and the Company concerning the subject matter hereof, all
of which are merged herein.


5.2           Successors.  This Agreement shall be binding upon and inure to the
benefit of the Consultant and his heirs and personal representatives, and the
Company and its successors and assigns.


The Consultant agrees and acknowledges that all references to the "Company" in
Article IV above shall apply in all respects to Lemberg Consulting, Inc. as well
as all Confidential Information and Developments the Consultant received,
developed, acquired, obtained or otherwise, as the case may be, prior to the
assignment he made to Lemberg Consulting.


5.3           Notices. All notices and other communications required or
permitted hereunder shall be delivered personally, sent via facsimile, certified
or registered mail, return receipt requested, or next day express mail or
overnight, nationally recognized courier, postage prepaid with proof of receipt,
to the address or telephone number (in the case of facsimile) set forth
above.  Such addresses and/or telephone numbers may be changed by notice given
in the manner provided herein. Any such notice shall be deemed given (i) when
delivered if delivered personally, (ii) the day after deposit with the express
or courier service when sent by next day express mail or courier, (iii) five (5)
days after deposit with the postal service when sent by certified or registered
mail, or (iv) when sent over a facsimile system with answer back response set
forth on the sender's copy of the document.


5.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to choice
of law principles.


5.5           Amendment and Modification.  This Agreement may be amended,
modified or supplemented only by written agreement executed by the Company and
the Consultant.


5.6           Headings.  The section headings herein are inserted for the
convenience of the parties only and are not to be construed as part of the terms
of this Agreement or to be taken into account in the construction or
interpretation of this Agreement.


5.7           Counterparts.  This Agreement may be executed in counterparts and
by facsimile, each of which shall be deemed to be an original but both of which
together will constitute one and the same instrument.
 
 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first above written.



  COMPANY:           GAME FACE GAMING, INC.            
By:
/s/ Felix Elinson     Name: Felix Elinson     Title: Chief Executive Officer    
     

 

  CONSULTANT:          
 
By:
/s/ Alex Lemberg     Name:  Alex Lemberg                  


 
 
7